El Juez Asociado Señor Irizarry Yunque
emitió la opinión del Tribunal.
El pintor Francisco Rodón instó demanda contra Fernando Fernández Franco con el propósito de reivindicar un *370cuadro al óleo que, según alegó, fue pintado por él, es de su propiedad, y se encuentra en posesión del demandado. Para asegurar la efectividad de la sentencia que anticipa a su favor, obtuvo el embargo del cuadro. Fernández contestó la demanda oportunamente y negó sus alegaciones esenciales. Reconvino al mismo tiempo para reclamar por daños que, según alega, le han sido ocasionados como consecuencia del embargo. A solicitud de Rodón el Tribunal Superior deses-timó la reconvención y Fernández ha recurrido para que re-visemos. Ambas partes han sometido extensos y bien elabora-dos alegatos para sostener sus respectivas posiciones. Esta-mos en condiciones de resolver y por tanto hemos dado por sometido el recurso bajo la autoridad de la Regla 50 de nues-tro Reglamento. (1)
Se nos plantea aquí si es permisible reconvenir para reclamar por daños como consecuencia de un alegado embargo ilegal y mantener esta acción, como reclamación contingente, pendiente de que se resuelva la acción original que dio base a que se trabara el embargo. Resolvemos en la afirmativa.
Hemos resuelto que para que pueda prosperar una acción en que se reclame por daños causados como consecuencia de un embargo ilegal debe alegarse y probarse que se embarga-ron bienes del reclamante, que la acción contra él entablada y en la cual se decretó el embargo terminó por sentencia firme a su favor, y los daños sufridos. Frigorífico M. H. Ortiz v. Quiles, 101 D.P.R. 676, 688 (1973); Sosa v. Sucn. Morales, 58 D.P.R. 360 (1941); Martí v. Hernández, 57 D.P.R. 819 (1940). A primera vista parecería que esta jurispruden-cia es contraria a lo que ahora resolvemos, pero no lo es.
El requisito de que haya recaído sentencia firme que tu-*371viera el efecto de anular el embargo es de naturaleza sustan-tiva. Es un elemento indispensable de la causa de acción por embargo ilegal. Desde el punto de vista procesal, sin embargo, nada impide se dé cabida a la acción por vía de. re-convención como una reclamación contingente, es decir, cuya procedencia dependa del resultado de otra.
Ni en Sosa ni en Martí se planteó una cuestión procesal, que es lo que se plantea ante nos. En uno y otro caso se planteó y se resolvió que el punto de partida para el período prescriptivo de la acción por daños que aquí nos ocupa es el momento en que la sentencia por virtud de la cual se anula el embargo adviene final y firme. En Frigorífico M. H. Ortiz sí estaba planteada la procedencia de la reclamación por vía de reconvención pero, aunque hicimos referencia a Martí y a Sosa para señalar como impedimento procesal para el ejercicio de la reconvención la falta del requisito de la sentencia firme, no era necesario así resolver pues al revocarse la sentencia que declaraba sin lugar la demanda, y dictarse otra por la que se fallaba el caso a favor, del demandante, quedó la causa de acción invocada en la reconvención, es decir, la reclamación basada en el alegado embargo ilegal, desprovista del elemento sustantivo de la sentencia firme a favor del reclamante reconviniente. (2) Que la expresión en Frigorífico M. H. Ortiz a que hemos hecho referencia no pasa de ser un dictum queda corroborado cuando dijimos (pág. 688, al final):
“No obstante, independientemente de que procediera o no procediera la reconvención en el caso de autos, lo cierto es que, dada la conclusión a que estamos llegando de que las sentencias *372del Tribunal de Distrito y del Tribunal Superior son erróneas y contrarias a la prueba y el derecho [sic] aplicables, la referida reconvención debió de declararse sin lugar.”
Esa fue exactamente la situación de Sorrentini y Cía. v. Méndez, 76 D.P.R. 690 (1954), citado en Frigorífico M. H. Ortiz. Allí no cuestionamos si por vía de contrademanda o reconvención podía reclamarse indemnización por daños pro-venientes de un alegado embargo ilegal, y dimos por sentado que la cuestión se resolvía al dictarse fallo favorable al de-mandante que obtuvo el embargo. Dijimos (pág. 699):
“Al haber sido declarada con lugar la demanda, no hay mar-gen para la acción de daños y perjuicios por embargo ilegal, cuando el embargo es incidente y consecuencia de la propia de-manda que ha sido declarada con lugar.”
La reconvención en este caso halla acogida en la Regla 14.2 de las Reglas de Procedimiento Civil que dispone:
“Cuando se tratare de una reclamación que dependa para su ejercicio de que otra reclamación sea proseguida hasta su termi-nación, dichas dos reclamaciones podrán acumularse en el mismo pleito. El tribunal no resolverá la reclamación contingente hasta tanto se resuelva la reclamación principal.”
Esta Regla proviene de la 18 (b) de las federales que, aunque difiere de la nuestra en su redacción, persigue el mismo propósito. (3) El hecho de que nuestra Regla 14.2 sea pro *373ducto de nuestra propia redacción resta importancia, desde el punto de vista de hermenéutica, a la interpretación dada a la regla federal por los tribunales federales. Cabe señalar, además, que la procedencia de una reconvención como la que ahora autorizamos ha sido objeto de decisiones conflictivas tanto en las jurisdicciones estatales norteamericanas como en la esfera federal. (4) Ello abunda en favor de nuestra liber-tad para decidir, pues nos releva de la norma de que nos per-suada la interpretación de la jurisdicción originaria de nues-tro estatuto.
La razón principal que se da para impedir la reconven-ción basada en el alegado embargo ilegal es que dicha causa de acción no habrá madurado hasta que se resuelva definiti-vamente el pleito original a favor del demandado. Es curioso, sin embargo, que la controversia sobre este aspecto se centra no en la Regla 18(b) — que es la 14.2 nuestra — que autoriza las reclamaciones contingentes, y sí en las Reglas 13(a) y 13(b) — 11.1 y 11.2 nuestras — que se refieren, respectiva-mente, a las reconvenciones compulsorias y a las reconven-*374clones permisibles. Así, 6 Wright & Miller, Federal Practice and Procedure, sec. 1411, señala que la falta de madurez de la reclamación hecha por vía de reconvención impide que se considere compulsoria la reconvención y aun en ese caso, al referirse a Interphoto Corp. v. Minolta Corp., 47 F.R.D. 341 (S.D. N.Y. 1969), dice: “Sin embargo, una corte ha expre-sado que no se le negará a una reconvención el tratamiento de reconvención compulsoria meramente porque el derecho a recobrar bajo la misma dependa del resultado de la acción principal.” “Esta solución”, sigue diciendo Wright & Miller, “parece juiciosa cuando la reconvención se basa en aconteci-mientos anteriores a la acción y solamente el derecho a re-cobrar depende del resultado de la acción principal.”
En Union National Bank v. Universal Cyclops Steel Corp., 103 F.Supp. 719 (W.D. Pa. 1952) la parte deman-dante procuró obtener un injunction contra la parte deman-dada por violación del derecho de patente y por daños. La demandada pretendió, mediante reconvención, reclamar por daños sufridos como consecuencia de la acción de la deman-dante. La corte concluyó que no procedía la reconvención por-que, aunque la reclamación de la demandada surgió después de haber formulado sus alegaciones respondientes, no sería operante hasta que se hiciera una determinación final de la causa de acción de la demandante y no estaba por tanto ma-dura. Aquí se trataba de una reconvención por alegación su-plementaria vía la Regla 13(e), que es la 11.5 nuestra.(5) Comentan al respecto Wright & Miller, tomo citado, see. 1428 (pág. 148): “Este resultado no es inevitable. Puede argu-mentarse que la interpretación dada por la corte a la regla es innecesariamente restrictiva toda vez que la reclamación *375promovida surgió cuando se interpuso la acción original y solamente la cuestión de los daños o la existencia de defen-sas contra la reconvención tendrían que esperar por la adju-dicación que se haga de la demanda principal. Si la corte entendiera que el juicio sobre la reconvención debe poster-garse hasta que se haga una determinación sobre la reclama-ción original, podría ejercer su poder bajo la Regla 13 (i) [11.9 nuestra] (6) y ordenar juicios por separado.” En igual sentido véase 3 Moore, Federal Practice, sec. 13.32, y el caso por él citado Knoshaug v. Pollman, 18 F.R.D. 386 (D. N.D. 1956), en cuanto a permitir la reconvención por embargo ilegal, a diferencia de la reconvención por persecución mali-ciosa.
En una interesante monografía aparecida en 4 U. San Fran. L. Rev., pág. 38, titulada Los daños por embargo ilegal deben resolverse en el pleito original (Wrongful attachment damages must be fixed in the original suit), de Leon J. Alexander, se va más lejos y se recomienda que sea compulsoria la reconvención por daños por embargo ilegal. Los fundamen-tos allí expuestos, se resumen al final (pág. 47), así:
“Esta propuesta significaría que toda controversia sobre daños provenientes de un embargo se decidiría de una vez y por todas por el juez que presidió el proceso y está en mejor posición para evaluar y resolver las diferentes reclamaciones. Más im-portante aún, se eliminaría toda necesidad de un segundo pleito, con la pesada carga que este tipo de acción implica para todas las partes y para la sociedad. Las controversias legítimas serían ventiladas. Nadie propone otra cosa. Es difícil concebir que pueda servirse mejor a la justicia mediante pleitos separados y no mediante un solo pleito en que se diluciden estas dispustas rela-cionadas entre sí. Los tribunales no existen para que puedan *376mantenerse las vendetas privadas ni como instrumentos de pre-sión económica.”
No estamos en condiciones de ir tan lejos como lo propone Alexander. Las reconvenciones compulsorias están reguladas por la Regla 11.1 de Procedimiento Civil, que dispone:
“Una alegación contendrá por vía de reconvención cualquier reclamación que tenga el que formula dicha alegación al tiempo de notificarla contra cualquier parte adversa, si surge de la tran-sacción o evento que motivó la reclamación de la parte adversa y no requiere para su adjudicación la presencia de terceros sobre quienes el tribunal no pueda adquirir jurisdicción; excepto que dicha reclamación no tiene que ser así formulada, si al tiempo de comenzarse el pleito la misma era ya objeto de otro pleito pendiente.”
No podría decirse que la reclamación del demandado, basada en el embargo trabado por el demandante, surge de “la transacción o evento que motivó la reclamación” del de-mandante. No estamos aquí frente a reclamaciones que se originan en la misma causa, como sucede cuando ocurre un accidente motivado por la negligencia combinada de dos per-sonas y en que ambas sufren daños. Cada una tiene una causa de acción contra la otra y ambas se originan en el mismo evento. En el caso del embargo trabado en asegura-miento de sentencia, los daños que el demandado pueda sufrir se originan, no en la misma “transacción o evento” que dio origen a la causa de acción del demandante y sí como consecuencia de su ejercicio por el demandante, y por haber éste obtenido el embargo de bienes del demandado. Dicho de otro modo, es porque se trabó un embargo sobre sus bienes que tiene una causa de acción por daños el demandado. Ese es el origen de su causa de acción, o razón de pedir, que es completamente distinto de la razón de pedir del demandante.
La reconvención por daños como consecuencia del embargo es permisible bajo la Regla 11.2, que dispone: “Una alega-ción podrá exponer como reconvención contra una parte ad-versa cualquier reclamación que no surja de la transacción *377o evento que motivó la reclamación de dicha parte.” Ya he-mos visto que el hecho de no haber madurado la causa de ac-ción del demandado reconviniente no impide el ejercicio de la reconvención, como reclamación contingente bajo la Regla 14.2.
La acumulación de reclamaciones contingentes es algo usual y corriente en la práctica procesal, y no podría sostenerse que tal cosa es permitida únicamente cuando se trata de acumulación de acciones de una misma parte. Es contingente la reclamación de herencia que se acumula a la de filiación, pues la procedencia de la primera depende del éxito de la segunda. En ese ejemplo se acumulan por un demandante varias causas de acción contra la parte demandada. Pero también es contingente la demanda contra coparte —Regla 11.7 — cuando se basa en que “la parte contra la cual se dirige es, o puede ser, responsable al demandante contra coparte de la totalidad o de parte de una reclamación contra él alegada en el pleito.” Su procedencia descansa, pues, en que se determine que el demandado y demandante contra coparte le es responsable al demandante original. Es igualmente contingente la demanda contra tercero, autorizada por la Regla 12.1, que permite a un demandado traer a un pleito “a una persona que no sea parte en el pleito y que le sea o pueda serle responsable por toda o parte de la reclamación demandante.”
En casos de reposesión de bienes muebles hemos permi-tido la reconvención basada en el embargo, frente al plantea-miento de prematuridad. O. Parés, Inc. v. Galán, 98 D.P.R. 772, 779-780 (1970). Y ya en Colón v. Corte, 62 D.P.R. 749 (1944), este Tribunal se anticipó a la moderna filosofía pro-cesal cuando resolvió que dentro de un pleito de injunction es permisible litigar, por vía de moción, el aspecto de los daños ocasionados al demandado con motivo de la expedición del injunction preliminar. Los razonamientos que para ello se dieron son tan válidos hoy como entonces. Se dijo, págs. 751-*378752, — haciendo referencia al Tribunal Supremo federal: “Se ha dicho también por el mismo Tribunal que es mejor prác-tica resolver la cuestión como un incidente del pleito de injunction, toda vez que el procedimiento es más rápido y menos costoso para las partes y que a ningún fin práctico conduciría obligarlas a recurrir a una acción separada de daños y perjuicios.” (Citas omitidas.)
En conclusión, resolvemos que por vía de reconvención permisible bajo la Regla 11.2 de Procedimiento Civil, y como reclamación contingente bajo la Regla 14.2, un demandado puede, dentro de una acción en que se le hayan embargado bienes en aseguramiento de sentencia, reclamar por los daños que tal embargo le haya ocasionado. Aunque su causa de acción no madura ni es exigible hasta que recaiga sentencia que resuelva el pleito original a su favor, nada impide que el tribunal reciba prueba y resuelva todas las reclamaciones — la del demandante y la reconvención — como parte de una misma sentencia. El tribunal siempre tendrá, bajo la Regla 11.9, la facultad discrecional de ordenar juicios por separado, y recibir prueba sobre la reclamación original y dejar pendiente la admisión de prueba y decisión sobre la reconvención hasta tanto se resuelva la reclamación principal. Regla 14.2. Al hacer uso de esta facultad el tribunal tendrá en cuenta la naturaleza y complejidad de las cuestiones que se planteen en las reclamaciones de las partes, y, resolverá conforme al propósito enunciado en la Regla 1 de garantizar “una solución justa, rápida y económica de todo procedimiento.”

Se dictará sentencia por la que se deje sin efecto la de-sestimación de la reconvención decretada por el Tribunal a quo, y se ordene la continuación de los procedimientos ante dicho tribunal en forma consistente con lo aquí expresado.

El Juez Presidente Señor Trías Monge no intervino. El Juez Asociado Señor Díaz Cruz disintió con opinión en la *379cual concurre el Juez Asociado Señor Rigau. El Juez Aso-ciado Señor Negrón García se inhibió.

 El segundo párrafo de dicha regla dispone:
“Queda reservada la facultad del Tribunal para en casos apropiados prescindir de términos, escritos o procedimientos específicos en orden al más justo y eficiente despacho del caso.”


En ocasiones se ha empleado equivocadamente el término recon-vencionar, siendo lo correcto el verbo reconvenir. Diccionario de la Lengua, Española de la Real Academia, XIX Edición, que define reconvenir, en su acepción forense, así: “Ejercitar el demandado, cuando contesta, acción contra el promovente del juicio.” Nos dice Manuel Seco en su Dicdona/rio de Dudas y Dificultades de la Lengua Española, segunda edición, pág. 292, que reconvenir, verbo irregular, se conjuga como venir.


 La Regla 18(b) federal fue traducida al español y adoptada con igual designación — 18(b)—como parte de las Reglas de Enjuiciamiento Civil de 1943; que decía:
“Cuando se tratare de una reclamación que hasta la fecha sólo podía establecerse, después que otra reclamación hubiere sido proseguida hasta su terminación, dichas dos reclamaciones podrán acumularse en la misma acción; pero la corte concederá remedio en esa acción sólo de acuerdo con los derechos sustantivos que relativamente tuvieren las partes. Especial-mente, un demandante puede exponer una reclamación de dinero y una para anular un traspaso fraudulento que le perjudique, sin que sea necesa-rio obtener previamente sentencia por la reclamación de dinero.”
El Comité consultivo designado por este Tribunal, que sometió el proyecto de Reglas adoptado en 1958, al recomendar la redacción que dio a la Regla 14.2, expresó:
*373“1. El texto propuesto corresponde con las Reglas 18(b) vigente y federal. Se omitió por innecesaria e inaplicable la frase ‘hasta la fecha sólo podía establecerse’ y eliminó el ejemplo contenido en la última oración de la regla por entender que las reglas no deben contener ej'emplos. La protección de derechos sustantivos de las partes se garantiza con la dispo-sición adicionada en el sentido de que el tribunal no resolverá la reclama-ción contingente hasta tanto se resuelva la reclamación principal.”


 Los siguientes casos se pronuncian en contra de permitir la reconvención: Calcagni v. Mamber, 262 So.2d 467 (Fla. Dist. Ct. App. 1971), Martin v. Martin, 196 So.2d 26 (Fla. Dist. Ct. App. 1967), Yellowstone Livestock Commission v. Dupuis, 825 P.2d 691 (Mont. 1958), United Farm Agency v. Howald, 268 S.W.2d 889 (Mo. Ct. of App. 1954), Goodyear Tire v. Morfon, 32 F.Supp. 279 (D. Del. 1940).
A favor de permitir la reconvención, pueden verse: Interphoto Corp. v. Minolta, 47 F.R.D. 341, (S.D. N.Y. 1969) White Lighting Co. v. Wolfson, 438 P.2d 345 (Cal. 1968), Smith v. Ins. Co. of North America, 30 F.R.D. 534 (M.D. Tenn. 1962), Knoshaug v. Pollman, 18 F.R.D. 386 (D. N.D. 1956), Williams v. Miller Shows, 17 So.2d 67 (La. Ct. of App. 1944), Boot Grain v. Livengood, 100 P.2d 714 (Kan. 1940).
Para casos adicionales en que se sostienen ambas posiciones, véase 85 A.L.R. 644.


La Regla 11.5 dispone:
“Una reclamación propia para ser alegada por reconvención cuya exigibilidad advenga después de la parte haber notificado su alegación, podrá ser deducida por vía de reconvención mediante alegación suple-mentaria, con el permiso del tribunal.”


 La Regla 11.9 dispone:
“Si el tribunal ordenare juicios por separado como se dispone en la Regla 38.2, la sentencia que resuelva una reconvención o una demanda contra coparte, podrá dictarse de acuerdo con lo dispuesto en la Regla 44.2, aun cuando las reclamaciones de la parte contraria hayan sido desestimadas o de otro modo resueltas.”